Exhibit 10.1

MODIFICATION AGREEMENT
GE Capital Account Numbers
4139750-003, 004, 008, 009, 010, 014.

THIS MODIFICATION AGREEMENT (“Modification Agreement”) is made and entered into
as of this 31st day of October, 2006, by and between GENERAL ELECTRIC CAPITAL
CORPORATION (“GE Capital”), a Delaware corporation with a place of business at
83 Wooster Heights Road, 5th Floor, Danbury, CT 06810 and Neose Technologies,
Inc. (“Debtor”) a Delaware corporation located at 102 Witmer Road, Horsham, PA
19044.

RECITALS

WHEREAS GE Capital, and Debtor entered into a Master Security Agreement dated as
of December 19, 2002, as amended on December 19, 2002, (“Loan Agreement”) for
the purpose of providing equipment financing to Debtor. Debtor and GE Capital
entered into six promissory notes under the terms of the Loan Agreement
(collectively, the “Notes”) under which GE Capital advanced to the Debtor the
aggregate sum of Six Million Twelve Thousand Eight Hundred Twenty-Six and
Fifty-Eight cents ($6,012,826.58) with current aggregate monthly payments of One
Hundred Sixty Thousand Two Hundred Seventy-Two and Seventy-Eight cents
($160,272.78) payable in arrears from the commencement date of each Note.
Debtor’s obligations under the Loan Agreement are secured by a lien on all
equipment identified on the Notes (“Collateral”);

WHEREAS Debtor has requested that GE Capital modify Debtor’s payment obligations
under the Notes;

WHEREAS GE Capital is willing to modify Debtor’s obligations as requested
according to the terms and subject to the conditions set forth below.

NOW THEREFORE, in consideration of these premises and the covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties hereby agree as follows:

I. ACKNOWLEDGMENTS, REPRESENTATIONS AND COVENANTS: Debtor represents,
acknowledges, warrants and covenants to GE Capital that:

1) The recitals set forth above are true and accurate;



  2)   Debtor has duly executed the Loan Agreement, the Notes, and all other
documents related to the financing of the Equipment (the “Loan Documents”) and
such Loan Documents set forth continuing obligations of Debtor, enforceable
against Debtor in accordance with their respective terms;



  3)   Debtor has adequate power and capacity to enter into this Modification
Agreement;



  4)   The entry into and performance by Debtor of its obligations under this
Modification Agreement, and the Loan Documents do not (i) violate any judgment,
order, law or regulation applicable to Debtor; or (ii) result in any breach of,
constitute a default under or result in the creation of any lien, charge,
security interest or other encumbrance upon any unit of Equipment pursuant to
any indenture, financing agreement, deed of trust, bank loan or credit agreement
or other instrument to which Debtor is a party;



  5)   There are no suits or proceedings pending, to Debtor’s knowledge,
threatened in court or before any regulatory commission, board or other
administrative governmental agency against or affecting Debtor, which would
reasonably be expected to have a material adverse effect on the ability of
Debtor to fulfill its obligations under this Modification Agreement, and the
Loan Documents;



  6)   The most recent financial statements of Debtor delivered to GE Capital
accurately present the financial position of Debtor, as of the date of such
statements, and there has been no material adverse change in the financial
condition of Debtor since the date of such financial statements;



  7)   Notwithstanding any provision of this Modification Agreement to the
contrary, Debtor will continue to fulfill any and all of its duties and
obligations under the Loan Documents, except as those duties and obligations are
modified by this Modification Agreement;



  8)   As of September 1, 2006, after the scheduled monthly payment, there is an
aggregate outstanding balance (including principal and interest) on the Notes of
Two Million Nine Hundred Thirty Thousand Six Hundred Ninety-One and 29/100
Dollars ($2,930,691.29) along with any unpaid interest remaining to be paid
thereon (the “Account Balance”).

II. MODIFICATION:



  1)   The payment schedule and interest rate of the Notes is modified,
effective as of the date of this Modification Agreement, as follows:



  (a)   The monthly installment on the Note dated September 17, 2003 is Twelve
Thousand Five Hundred Eighty and Thirty-Two Cents ($12,580.32) and the next
installment is due and payable on October 1, 2006 with monthly payments on the
1st of each month thereafter with a final installment on June 1, 2007 in the
amount of the then outstanding principal and all accrued but unpaid interest.



  (b)   The monthly installment on the Note dated December 18, 2003 is
Twenty-Six Thousand Nine Hundred Forty and Seventy-Seven Cents ($26,940.77) and
the next installment is due and payable on October 1, 2006 with monthly payments
on the 1st of each month thereafter with a final installment on December 1, 2006
the amount of the then outstanding principal and all accrued but unpaid
interest.



  (c)   The monthly installment on the Note dated March 30, 2004 is Eighteen
Thousand Six Hundred Twenty-One and Thirty-Four Cents ($18,621.34) and the next
installment is due and payable on October 1, 2006 with monthly payments on the
1st of each month thereafter with the final installment on December 1, 2007 in
the amount of the then outstanding principal and all accrued but unpaid
interest.



  (d)   The monthly installment on the Note dated August 20, 2004 is Nineteen
Thousand Five Hundred Ninety-Three and Fifty-Five Cents ($19,593.55) and the
next installment is due and payable on October 1, 2006 with monthly payments on
the 1st of each month thereafter with the final installment on September 1, 2008
in the amount of the then outstanding principal and all accrued but unpaid
interest.



  (e)   The monthly installment on the Note dated December 16, 2004 is Sixteen
Thousand One Hundred Seventy-One and Seventy-Nine Cents ($16,171.79) and the
next installment is due and payable on October 1, 2006 with monthly payments on
the 1st of each month thereafter with the final installment, which shall be in
the amount of the total outstanding principal and interest, due on May 1, 2008.



  (f)   The monthly installment on the Note dated July 5, 2005 is Eleven
Thousand Fifty-Two and Ninety-Two Cents ($11,052.92) and the next installment is
due and payable on October 1, 2006 with monthly payments on the 1st of each
month thereafter with the final installment on September 1, 2008 in the amount
of the then outstanding principal and all accrued but unpaid interest.

III. REMAINING TERMS TO CONTINUE IN EFFECT



  1)   Except as expressly modified above, all conditions and terms of the Note
and Master Security Agreement shall continue in full force and effect.



  2)   If this Modification Agreement is deemed unenforceable in any respect,
the Note and Master Security Agreement shall be enforceable in accordance with
their original terms and conditions as if this Modification Agreement had never
been executed.



  3)   It is the intention of the parties hereto to comply with all applicable
usury laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Modification Agreement, the Note or Master Security Agreement,
in no event shall any of the foregoing require the payment or permit the
collection of interest in excess of the maximum amount permitted by applicable
law. If any such excess interest is contracted for, charged or received
thereunder, or in the event that all of the Account Balance shall be prepaid, so
that under any of such circumstances the amount of interest contracted for,
charged or received under this Modification Agreement, the Note or Master
Security Agreement shall exceed the maximum amount of interest permitted by
applicable law, then in such event (a) the provisions of this Section shall
govern and control, (b) neither Debtor nor any other person or entity now or
thereafter liable for the payments shall be obligated to pay the amount of such
interest to the extent that it is in excess of the maximum amount of interest
permitted by applicable law, (c) any such excess which may have been collected
shall be either applied as a credit against the then unpaid Account Balance or
refunded to the party having paid same, at the option of GE Capital, and (d) the
effective rate of interest shall be automatically reduced to the maximum lawful
contract rate allowed under applicable law as now or hereafter construed by the
courts having jurisdiction thereof.



  4)   Any payment received from Debtor may be applied by GE Capital at any time
against any obligation due and owing by Debtor under the Notes or Master
Security Agreement, in GE Capital’s sole discretion, notwithstanding any
statement appearing on or referred to in any remittance from Debtor or any prior
application of such payment. In the event any bankruptcy proceedings are
instituted by or against Debtor under any applicable bankruptcy law within
90 days after receipt by GE Capital of any such payment, such payment shall be
deemed applicable to unpaid obligations then due hereunder in the inverse order
of maturity.



  5)   Debtor hereby certifies, agrees and acknowledges that the Equipment is
installed and fully operational and is now and will continue to be used and in
the conduct of Debtor’s business.



  6)   This Modification Agreement shall be binding upon and shall inure to the
benefit of all the parties hereto and their respective administrators,
successors and permitted assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Modification Agreement
and have caused this Modification Agreement to be executed by their respective
duly authorized representatives as of the day first above-written.

NEOSE TECHNOLOGIES, INC.

By: /s/ A. Brian Davis     
Title: Senior Vice President and CFO


GENERAL ELECTRIC CAPITAL CORPORATION

By: /s/ John Edel     
Title: SVP     


